 
Exhibit 10.10

 
PROMISSORY NOTE
 
March 23, 2007


Promise to Pay:          For value received, the undersigned Borrower (whether
one or more) promises to pay to the order of Lender the Principal Amount, to the
extent advanced by Lender, together with interest on the unpaid balance of such
amount, in lawful money of the United States of America, in accordance with all
the terms conditions and covenants set forth below.


Borrower:
 
HHC San Antonio Northwest NC, LP
     
Borrower's Address for Notice:
 
8701 North Mopac, Suite 300
   
Austin, Texas  78759
     
Lender:
 
PlainsCapital Bank
     
Lender's Address for Payment:
 
919 Congress Avenue, Suite 600
   
Austin, Texas  78701
     
Principal Amount:
 
$8,900,000.00
     
Prime Rate Established By:
 
The Wall Street Journal
     
Margin Percentage:
 
One-half percent (0.50%)
     
Default Interest Rate:
 
Eighteen percent (18%)



Payment Terms:


This Note is due and payable as follows:
 
Interest only is payable monthly as it accrues on or before the 21st day of
every month, beginning April 21, 2007 and continuing on the same day of each
succeeding month until maturity.  The entire unpaid principal balance, together
with accrued and earned but unpaid interest, shall be fully due and payable on
or before March 21, 2008.
 
If there is no material uncured default at the maturity date stated above,
(whether defined or referenced as a “Default”, “Event of Default” or otherwise,
which are subject to the notice and opportunity to cure provisions herein) under
this Note or any of the other Loan Documents (defined below), the interest only
payment terms of this Note shall automatically be extended for one additional
year, with the entire unpaid principal balance, together with accrued and earned
but unpaid interest, being fully due and payable on or before March 21, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower may prepay this Note in whole or in part without penalty, and interest
shall cease on any amount so prepaid.


Interest Provisions:
 
(a)           Rate:  The Principal Amount of this Note advanced but from time to
time remaining unpaid prior to maturity shall bear interest at a varying or
fluctuating rate per annum (the “Applicable Rate”) that is equal to the “Prime
Rate” plus the “Margin Percentage” as those terms are defined and stated in this
Note, but never greater than the “Maximum Lawful Rate”, as defined below.  The
term “Prime Rate” as used in this Note means a per annum interest rate equal to
the “Prime Rate” as published each day by The Wall Street Journal in its “Money
Rates” section, and if more than one such rate is published, then the highest
such rate.  On any day when The Wall Street Journal is not published or a Prime
Rate is not published under the Money Rates section thereof, then the Prime Rate
published for the preceding publication date of The Wall Street Journal shall
apply.  Should the method of establishing the Prime Rate, or the publication of
such Prime Rate, cease or be abolished, then the Prime Rate used for the balance
of the term of this Note shall be that interest rate established, adopted or
used by holder as its prime or base interest rate.  The term “Margin Percentage”
is that percentage, if any, stated above, which shall be added to the Prime Rate
to establish the Applicable Rate per annum to be paid by Borrower on this
Note.  The Applicable Rate will automatically fluctuate upward or downward with
changes to the Prime Rate, without notice to Borrower or any other
person.  Interest shall be calculated on the amount of each advance of the
Principal Amount of this Note from the date of each advance.
 
(b)           Maximum Lawful Rate:  The term “Maximum Lawful Rate” means the
maximum lawful contractual rate of interest, and the term “Maximum Lawful
Amount” means the maximum lawful contractual amount of interest, that are
permissible and nonusurious under the weekly ceiling from time to time in effect
provided by Texas Finance Code Sections 303.002 and 303.003, subject to Texas
Finance Code Section 303.009.
 
(c)           Usury Disclaimer:  All agreements between Lender and Borrower,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of demand for
payment or acceleration of the maturity hereof or any other circumstance
whatsoever, shall the interest contracted for, charged or received by Lender
exceed the Maximum Lawful Amount.  If, from any circumstance whatsoever,
interest would otherwise be payable to Lender in excess of the Maximum Lawful
Amount, the interest payable to Lender shall be reduced to the Maximum Lawful
Amount; and if from any circumstance Lender shall ever receive any interest in
excess of the Maximum Lawful Amount, an amount equal to any excessive interest
shall be applied to the reduction of the Principal Amount and not to the payment
of interest, or if such excessive interest exceeds the unpaid Principal Amount
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the Principal Amount (including the period of any renewal or extension
hereof) so that the interest hereon for such full period shall not exceed the
Maximum Lawful Amount.  For purposes of this paragraph, the term interest shall
include all considerations and amounts that constitute interest under applicable
usury law.  This paragraph shall control all agreements between Borrower and
Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Interest After Default:  All past due installments of principal
and interest on this Note, and the unpaid principal balance during the existence
of any default and after maturity, shall bear interest at a per annum rate equal
to the lesser of (i) the Default Interest Rate stated above or (ii) the Maximum
Lawful Rate.  Where no Maximum Lawful Rate is applicable and a Default Interest
Rate is not specified, the interest rate on such amounts shall be the Applicable
Rate stated above.
 
Covenants:


The financial statements called for below must be prepared on the basis of
generally accepted accounting principles applied on a basis consistent with
those used the preparation of financial statements previously submitted to
Lender.


Borrower shall submit or cause to be submitted to Lender the following
statements and other documents:
 
(a)           Beginning with the quarter ending on March 31, 2007, for the first
3 quarters of its fiscal year, provide quarterly financial statements for Harden
Healthcare Texas, LP within 45 days of the last day of the immediately preceding
quarter.
 
(b)           Beginning with the fiscal year ending on December 31, 2007, annual
internally prepared financial statements for Harden Healthcare Texas, LP within
60 days of fiscal year end.
 
(c)           Beginning with the fiscal year ending on December 31, 2007, annual
audited financial statements for Harden Healthcare Texas, LP within 150 days of
fiscal year end.
 
(d)           Beginning with the quarter ending on March 31, 2007, for the first
3 quarters of its fiscal year, quarterly financial statements for HHC Babcock
NC, LP within 45 days of the last day of the immediately preceding quarter.
 
(e)           Beginning with the fiscal year ending on December 31, 2007, annual
internally prepared financial statements for HHC Babcock NC, LP within 60 days
of fiscal year end.
 
(f)           Beginning with the quarter ending on March 31, 2007, for the first
3 quarters of its fiscal year, quarterly financial statements for PM
Management—Babcock, NC, LLC within 45 days of the last day of the immediately
preceding quarter.
 
(g)           Beginning with the quarter ending on March 31, 2008, for the first
3 quarters of its fiscal year, quarterly financial statements for Borrower
within 45 days of the last day of the immediately preceding quarter.
 
(h)           Beginning with the fiscal year ending on December 31, 2007, annual
internally prepared financial statements for Borrower within 60 days of fiscal
year end.
 
(i)            Beginning with the quarter ending on June 30, 2008, quarterly
financial statements for the management entity (anticipated to be PM
Management—San Antonio Northwest NC, LLC) within 45 days of the last day of the
immediately preceding quarter.  Subsequently the management entity will provide
this quarterly financial information on September 30, 2008 and March 21, 2008.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Internally prepared balance sheet and income statement for
Borrower, HHC Babcock NC, LP and Harden Healthcare Texas, LP at such other times
and for other periods as Lender may reasonably request from time to time.
 
(k)           Financial statements for R. Steven Hicks, Walter A. DeRoeck and
Lew Little, Jr. not later than 30 days of the anniversary date of any previous
financial statement for each respective individual provided to Lender.  These
financial statements shall include a balance sheet and cash flow statement, and
shall disclose all contingent liabilities.
 
(l)           Personal federal income returns for R. Steven Hicks, Walter A.
DeRoeck and Lew Little, Jr. within 10 days of filing with the Internal Revenue
Service.
 
Neither HHC Babcock NC, LP nor PM Management—Babcock NC, LLC shall be required
to provide financial information and the maintenance of the debt service
coverage ratio for the quarters and fiscal years ending on June 30, 2008, and
thereafter.
 
The Debt Service Coverage Ratios below are defined as the sum of applicable
party’s net income plus depreciation and interest expense, divided by the total
of all principal and interest payments on all that party’s indebtedness.  The
following ratios must be satisfied:
 
(a)           Borrower shall achieve an annual Debt Service Coverage Ratio of
not less than 1.10 to 1 no later than six months after the completion of the
Improvements under the Loan Agreement.
 
(b)           For each quarter and fiscal year end Harden Healthcare Texas, LP
will maintain a minimum Debt Service Coverage Ratio of 1.1:1.0.  The measurement
of this covenant shall begin with the quarter ending on June 30, 2007, and
continue with each quarter and fiscal year end thereafter. Borrower shall
compute this ratio and cause it to be provided to Lender within 45 days of the
end of the quarter and fiscal year so measured.
 
(c)           For each quarter and fiscal year end HHC Babcock NC, LP will
maintain a minimum Debt Service Coverage Ratio of 1.1:1.0.  The measurement of
this covenant shall begin with the quarter ending on June 30, 2007, and continue
with each quarter and fiscal year end thereafter. Borrower shall compute this
ratio and cause it to be provided to Lender within 45 days of the end of the
quarter and fiscal year so measured.   Payments to be made on this Note will not
be included in the calculation of the Debt Service Coverage Ratio for HHC
Babcock NC, LP.
 
(d)           For each quarter and fiscal year end PM Management—Babcock NC, LLC
will maintain a minimum Debt Service Coverage Ratio of 1.1:1.0. The measurement
of this covenant shall begin with the quarter ending on June 30, 2007, and
continue with each quarter and fiscal year end thereafter. Borrower shall
compute this ratio and cause it to be provided to Lender within 45 days of the
end of the quarter and fiscal year so measured.   Payments to be made on this
Note will not be included in the calculation of the Debt Service Coverage Ratio
for PM Management—Babcock NC, LLC.
 
 
 

--------------------------------------------------------------------------------

 


(e)           For each quarter and fiscal year end for which financial
statements are to be provided, Borrower will maintain a minimum Debt Service
Coverage Ratio of 1.1:1.0.  The measurement of this covenant shall begin with
the quarter ending on June 30, 2008, and continue with each quarter and fiscal
year end thereafter. Borrower shall compute this ratio and cause it to be
provided to Lender within 45 days of the end of the quarter and fiscal year so
measured.
 
(f)           For each quarter and fiscal year end for which financial
statements are to be provided, the management entity (anticipated to be PM
Management—San Antonio Northwest NC, LLC) will maintain a minimum Debt Service
Coverage Ratio of 1.1:1.0.  The measurement of this covenant shall begin with
the quarter ending on June 30, 2008, and continue with each quarter and fiscal
year end thereafter. Borrower shall compute this ratio and cause it to be
provided to Lender within 45 days of the end of the quarter and fiscal year so
measured.
 
Default Provisions:
 
(a)           Events of Default and Acceleration of Maturity:  Lender may,
without notice or demand, declare the entire unpaid Principal Amount and all
accrued and earned but unpaid interest at once due and payable if:
 
(i)           there is default in the payment of any installment of principal,
interest or any other sum required to be paid under the terms of the Loan
Documents (defined below), and such default continues for ten (10) calendar days
after notice by Lender that such default has occurred and is continuing;
 
(ii)          there is default in the performance of any covenant, condition, or
agreement contained in any of the Loan Documents, including any instrument
securing the payment of this Note, and such default continues for thirty (30)
calendar days after notice by Lender that such default has occurred and is
continuing; provided, however, that this 30 day notice and opportunity to cure
shall not apply to any obligations under any of the Loan documents to insure the
real property and improvements securing this Note against loss pursuant to the
terms of the Loan Documents;
 
(iii)         the liquidation, termination, dissolution or (if Borrower or any
guarantor is a natural person) death or legal incapacity of Borrower or any
guarantor hereof;
 
(iv)         the bankruptcy or insolvency of, the assignment for the benefit of
creditors by, or the appointment of a receiver for any of the property of any
party liable for the payment of this Note, whether as maker, endorser,
guarantor, surety or otherwise; or
 
(v)          default in the payment of any other indebtedness due Lender or
default in the performance of any other obligation to Lender by Borrower or any
other party liable for the payment hereof, whether as maker, endorser,
guarantor, surety or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Waiver by Borrower:  Borrower and all other parties liable for
this Note waive demand, notice of presentment, presentment for payment, notice
of nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and diligence in collection.
 
(c)           Non-Waiver by Lender:  Any previous extension of time,
forbearance, failure to pursue some remedy, or acceptance of partial payment by
Lender, before or after maturity, does not constitute a waiver by Lender of the
existence of any event of default nor of its right to strictly enforce the
collection of this Note according to its terms.
 
(d)           Other Remedies Not Required:  Lender shall not be required to
first file suit, exhaust all remedies, or enforce its rights against any
security in order to enforce payment of this Note.
 
(e)           Attorney's Fees:  If Lender requires the services of an attorney
to enforce the payment of this Note or the performance of the other Loan
Documents, or if this Note is collected through any lawsuit, probate,
bankruptcy, or other judicial proceeding, Borrower agrees to pay Lender an
amount equal to its reasonable attorney's fees and other collection costs.  This
provision shall be limited by any applicable statutory restrictions relating to
the collection of attorney's fees.
 
Miscellaneous Provisions:
 
(a)           Draw Note:  This Note is a "draw note."  Advances may be made,
from time to time, by Lender to Borrower, up to the face amount of this Note,
subject to and as more fully provided in a loan agreement of even date herewith
between Borrower and Lender (hereinafter referred to as the "Loan Agreement") or
other agreement by and between Borrower and Lender.  Interest will accrue only
from the date that funds are advanced pursuant to such Loan Agreement or the
documents securing this Note and the Loan Agreement, and the liability of the
undersigned is limited to the unpaid principal from time to time actually
disbursed pursuant to such Loan Agreement, plus unpaid interest actually accrued
on such principal, plus any expenses or other charges as more fully provided in
this Note, the Loan Agreement and any documents securing this Note or the Loan
Agreement.  To the extent, if any, that any advances may from time to time be
made under this Note to pay interest on this Note, such advances will be deemed
made (and interest will accrue thereon) only from and after the date that the
interest being paid by such advance has fully accrued and is due and
payable.  The books and records of the holder of this Note relating to this Note
will be evidence of the amounts advanced, paid and owing hereon.  Without
limiting the foregoing, all advances and all payments made on account of the
principal balance hereof may be endorsed by the holder hereof on the back of or
on an attachment to this draw Note, and when endorsed thereon shall become a
part hereof and evidence of the amount due hereunder.
 
(b)           Collateral:  This Note is secured by all deeds of trust, security
agreements, collateral assignments and other liens and security now or at any
time hereafter executed by Borrower or other parties, and by rights of
subrogation accruing to Lender by reason of any indebtedness discharged by the
proceeds of this Note.  Without limiting the foregoing, this Note is secured by
Deeds of Trust of even date herewith to Frank Jackel, Trustee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Application of Payments:  All payments on the indebtedness
evidenced by this Note and by any documents securing or governing this Note,
other than regularly scheduled payments, shall be applied to such indebtedness
in such order and manner as Lender may from time to time determine in its
absolute discretion.
 
(d)           Subsequent Holder:  All references to Lender in this Note shall
also refer to any subsequent owner or holder of this Note by transfer,
assignment, endorsement or otherwise.
 
(e)           Transfer or Participation:  Borrower acknowledges and agrees that
Lender may, from time to time, transfer or sell this Note to one or more
transferees or participants.  Borrower authorizes Lender to disseminate any
information it has pertaining to the loan evidenced by this Note, including,
without limitation, credit information on Borrower, any of its principals and
any guarantor of this Note, to any such transferee or participant or prospective
transferee or participant.
 
(f)           Set-Off:  Borrower agrees that Lender may exercise Lender's right
of set-off to pay all or any part of the outstanding Principal Amount and
accrued interest, costs, attorney's fees, and advances owed on this Note against
any obligation Lender may have, now or hereafter, to pay money, securities or
other property to Borrower.  This includes, without limitation:
 
(i)           any deposit account balance, securities account balance or
certificate of deposit balance (whether matured or unmatured) Borrower has with
Lender, whether general, special, time, savings, checking or NOW account;
 
(ii)          any money owing to Borrower on an item presented to Lender or in
Lender's possession for collection or exchange; and
 
(iii)         any repurchase agreement or any other non-deposit obligation or
credit in Borrower's favor.
 
Lender's right of set-off may be exercised upon Borrower's default:
 
(i)           without prior demand or notice;
 
(ii)          without regard to the existence or value of any collateral
securing this Note; and
 
(iii)         without regard to the number or creditworthiness of any other
persons who have agreed to pay this Note.
 
Lender will not be liable for dishonor of a check or other request for payment
where there are insufficient funds in the account (or other obligation) to pay
such request because of Lender's exercise of Lender's right of
set-off.  Borrower agrees to indemnify and hold Lender harmless from any
person's claims and the costs and expenses, including without limitation,
attorneys' fees, incurred as a result of such claims or arising as the result of
Lender's exercise of Lender's right of set-off.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Successors and Assigns:  The provisions of this Note shall be
binding upon and for the benefit of the successors, assigns, heirs, executors
and administrators of Lender and Borrower.
 
(h)           Other Parties Liable:  All promises, waivers, agreements and
conditions applicable to Borrower shall likewise be applicable to and binding
upon any other parties primarily or secondarily liable for the payment of this
Note, including all guarantors, endorsers and sureties.
 
(i)            Modifications:  Any modifications agreed to by Lender relating to
the release of liability of any of the parties primarily or secondarily liable
for the payment of this Note, or relating to the release, substitution, or
subordination of all or part of the security for this Note, shall in no way
constitute a release of liability with respect to the other parties or security
not covered by such modification.
 
(j)            Borrower's Address for Notice:  All notices required to be sent
by Lender to Borrower shall be sent by United States Mail, postage prepaid, to
Borrower's Address for Notice stated on the first page of this Note, until
Lender shall receive written notification from Borrower of a new address for
notice.
 
(k)           Lender's Address for Payment:  All sums payable by Borrower to
Lender shall be paid at Lender's Address for Payment stated on the first page of
this Note, until Lender shall notify Borrower of a new address for payment.
 
(l)            Applicable Law:  This Note has been executed and delivered, and
shall be construed, in accordance with the applicable laws of the State of Texas
and the United States of America.
 
(m)          Time of Essence:  Time is of the essence in Borrower's performance
of all duties and obligations imposed by this Note.
 
(n)           Business Use:  Borrower represents and warrants to Lender that the
proceeds of this Note will be used solely for business, commercial, investment
or other similar purposes, and no portion thereof will be used for personal,
family or household use.
 
(o)           Non-Homestead:  Borrower represents and warrants to Lender that
the property covered by the Deed of Trust securing this Note is not the business
or residential homestead of Borrower or any other person.  Borrower has no
present intent to occupy in the future or use or claim in the future such
property either as business or residential homestead.
 
(p)           Chapter 346 Not Applicable:  It is agreed that Chapter 346 of the
Texas Finance Code relating to certain revolving credit loan accounts and
tri-party accounts is not applicable to this Note nor any indebtedness or
account at any time evidenced by it, and any applicability thereof is hereby
expressly waived.
 
(q)           Loan Documents:  When used herein, the term “Loan Documents” shall
mean all promissory notes, deeds of trust, mortgages, security agreements,
assignments, loan agreements or any other instruments evidencing or securing
this Note or otherwise governing, guaranteeing or pertaining to the loan
evidenced by this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
(r)           Renewal of Indebtedness:  This Note is given in renewal, extension
and modification of, but expressly not in extinguishment of, the following
indebtedness:
 
Promissory Note dated December 22, 2006 in the original principal amount of
$2,000,000.00, executed by HHC San Antonio Northwest NC, LP and payable to the
order of PlainsCapital Bank.


Borrower's Signature:
HHC San Antonio Northwest NC, LP,
 
  a Texas limited partnership
     
By:
CapWest – Texas, LLC,
   
  a Texas limited liability company,
   
  General Partner
         
By:
/s/ Ben Hanson
     
Name:  Ben Hanson
     
Title:    Manager
           
By:
/s/ Brian DeRoeck
     
Name:  Brian DeRoeck
     
Title:    Manager


 
 

--------------------------------------------------------------------------------

 
 